Citation Nr: 0836069	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a healed calcified 
granuloma of the left lung, claimed as a spot on the left 
lung. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The veteran has unverified active service from November 1955 
to November 1957 and verified active service from November 
1957 to November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
December 2007 to present testimony on the issue on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.


FINDING OF FACT

A current disability resulting from the veteran's healed 
calcified granuloma of the left lung is not demonstrated by 
the record.


CONCLUSION OF LAW

The veteran's healed calcified granuloma of the left lung 
does not result in a disability incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2005 and August 2006, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection for the spot on 
his left lung, information and evidence that VA would seek to 
provide, and information and evidence that the veteran was 
expected to provide. 

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in August 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the February 2007 Statement of the Case (SOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion requested in conjunction with 
his claim.  The duty to assist has been fulfilled. 

Service Connection

The veteran seeks service connection for a calcified, or 
healed, granuloma of the left lung, which he contends 
initially manifested in service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service treatment records confirm that the veteran had a 
negative chest x-ray upon entrance to military service in 
November 1955.  A partially calcified nodule of the left lung 
was then identified upon x-ray examination at the time of the 
veteran's re-enlistment in November 1957.  At that time, it 
was noted that the veteran had been diagnosed with pneumonia 
in February 1956 at Lackland Air Force Base.  The veteran 
tested negative for tuberculosis.  See Service treatment 
record, November 1957.  

Later, during service in September 1960, a chest x-ray 
revealed "...a rather pronounced old Ghon lesion on the left, 
indicative of old pulmonary disease...."  Finally, upon 
separation from military service, a November 1963 chest x-ray 
is noted as being within normal limits.  The examiner does 
note that there is a calcified Ghon complex extending out of 
the left hilum, however the nodule is noted to be 
asymptomatic at the time of discharge.  See Discharge 
examination, November 1963.  As such, the service treatment 
records present credible medical evidence of an in-service 
incurrence of an unidentified, but resolved, pulmonary 
disease. 

However, the medical evidence of record does not confirm a 
current disability which is linked to this in-service 
condition.  Private radiological examination in April 2002 
continues to show a calcified nodule in the left lower lobe.  
The examination specifically found no acute cardiopulmonary 
disease.  See Private radiology report dated April 11, 2002.  
The veteran denied chest pain or trouble breathing.  See 
Private treatment note dated April 25, 2002.  Subsequent 
private medical treatment in September 2002, May 2003, and 
September 2003 identify a finding of clear lungs.  Thus, the 
private medical records do not show any active disease or 
symptomatology of any sort resulting from the identified left 
lung granuloma. 

In August 2006, the veteran underwent a compensation and 
pension examination for miscellaneous respiratory diseases in 
conjunction with this claim.  The claims file was reviewed by 
the examiner.  At that time, the veteran complained of 
pressure in the left chest and restricted breathing when 
lying on his left side.  He also described coughing when he 
mows his lawn.  The veteran reported receiving no treatment 
for any lung condition.  The VA examiner noted that the 
veteran's left lung granuloma presented as stable since onset 
in 1957.  Radiological examination confirmed a healed 
calcified granuloma of the left lung.  There were no acute 
findings in the chest.  VA examination, August 2006.  

The examiner was further asked to opine as to whether the 
veteran's described respiratory symptoms were related to the 
spot on the lung identified during military service.  The 
examiner opined that his described mild symptoms were not 
caused by or the result of the identified lung spot, or 
granuloma found in service.  The examiner further noted that 
the veteran was a 20 pack year smoker with minimal symptoms 
at age 67, and that his mild symptoms were more likely 
related to his smoking history than his calcification 
(healed) spot in service.  

As such, the Board concludes that there is no medical 
evidence of record of any present disability resulting from 
the healed granuloma.  Radiological findings of a healed 
pulmonary disease process are not considered a disability 
qualifying for benefits under 38 U.S.C.A. § 1110.  A 
disability under this provision is an "impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R § 4.1, see Davis v. Principi, 276 F. 3d 1341, 1345 
(Fed. Cir. 2002) (citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1).  

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for a healed calcified granuloma of the 
left lung is not warranted.


ORDER

Service connection for a healed calcified granuloma of the 
left lung is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


